Citation Nr: 1519836	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating, in excess of 30 percent prior to November 1, 2010 and from January 1, 2012, for left knee degenerative joint disease, status post total knee replacement.

2. Entitlement to an increased rating, in excess of 20 percent prior to September 25, 2013 and 30 percent from September 25, 2013, for left upper extremity weakness.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In March 2015, a hearing was held before the undersigned Veterans Law Judge at the RO.  The transcript of the hearing has been associated with the claims folder.

The Board additionally notes that the Veteran's electronic Virtual VA and Veterans Benefits Management System files have been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. On the record, during his Board hearing on March 3, 2015, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal of the denial of an increased rating, in excess of 30 percent prior to November 1, 2010 and from January 1, 2012, for left knee degenerative joint disease, status post total knee replacement.

2. On the record, during his Board hearing on March 3, 2015, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal of the denial of an increased rating, in excess of 20 percent prior to September 25, 2013 and 30 percent from September 25, 2013, for left upper extremity weakness.

3. The Veteran has been service connected for persistent depressive disorder with persistent major depressive episodes, severe (previously rated as major depressive disorder) associated with cervical spine status post C4-C7 decompression and fusion, rated at 70 percent from June 18, 2014 and 30 percent prior thereto; degenerative joint disease of the left knee, status post total knee replacement, at 30 percent prior to November 1, 2010, 10 percent from November 1, 2010 and 30 percent from January 1, 2012; left upper extremity weakness (previously evaluated together with cervical spondylosis with left shoulder weakness) associated with cervical spine status post C4-C7 decompression and fusion, at 20 percent prior to September 25, 2013 and 30 percent from September 25, 2013; cervical spine status post C4-C7 decompression and fusion, rated at 20 percent prior to April 26, 2012, 100 percent from April 26, 2012 and 20 percent; status post fracture of the right big toe, at a noncompensable rating; right back stab injury with residuals scars, at a noncompensable rating; scar of the left knee, at a noncompensable rating from November 1, 2010; surgical scar of the neck associated with cervical spine status post C4-C7 decompression and fusion, at a noncompensable rating from October 4, 2012; and tension headaches (claimed as migraine) associated with cervical spine status post C4-C7 decompression and fusion, at a noncompensable rating from October 4, 2012.  The combined disability rating is 70 percent prior to November 1, 2010, 100 percent from November 1, 2010, 70 percent from January 1, 2012, 100 percent from April 26, 2012, 70 percent from July 1, 2012 and 90 percent from June 18, 2014.

4. The evidence of record favors a finding that during the entire appeal period (exclusive of the periods of total ratings), the Veteran's service-connected disabilities are of such severity that they preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal from the denial of an increased rating, in excess of 30 percent prior to November 1, 2010 and from January 1, 2012, for left knee degenerative joint disease, status post total knee replacement have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for withdrawal of the Veteran's substantive appeal from the denial of an increased rating, in excess of 20 percent prior to September 25, 2013 and 30 percent from September 25, 2013, for left upper extremity weakness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3. The criteria for TDIU have been met for the entire appeal period (exclusive of the periods of total ratings).  38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the March 2015, hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his appeal for entitlement to an increased rating for left knee degenerative joint disease, status post total knee replacement, and entitlement to an increased rating for left upper extremity weakness, as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these issues are dismissed.

II. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

III. TDIU

The Veteran contends that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.  

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one disability rated at 60 percent, or one disability rated at 40 percent, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system.  Id. 

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection is in effect for persistent depressive disorder with persistent major depressive episodes, severe (previously rated as major depressive disorder) associated with cervical spine status post C4-C7 decompression and fusion, rated at 70 percent from June 18, 2014 and 30 percent prior thereto; degenerative joint disease of the left knee, status post total knee replacement, at 30 percent prior to November 1, 2010, 100 percent from November 1, 2010 and 30 percent from January 1, 2012; left upper extremity weakness (previously evaluated together with cervical spondylosis with left shoulder weakness) associated with cervical spine status post C4-C7 decompression and fusion, at 20 percent prior to September 25, 2013 and 30 percent from September 25, 2013; cervical spine status post C4-C7 decompression and fusion, rated at 20 percent prior to April 26, 2012, 100 percent from April 26, 2012 and 20 percent from July 1, 2012; status post fracture of the right big toe, at a noncompensable rating; right back stab injury with residuals scars, at a noncompensable rating; scar of the left knee, at a noncompensable rating from November 1, 2010; surgical scar of the neck associated with cervical spine status post C4-C7 decompression and fusion, at a noncompensable rating from October 4, 2012; and tension headaches (claimed as migraine) associated with cervical spine status post C4-C7 decompression and fusion, at a noncompensable rating from October 4, 2012.  The Veteran has had a combined disability rating of 70 percent prior to November 1, 2010, 100 percent from November 1, 2010, 70 percent from January 1, 2012, 100 percent from April 26, 2012, 70 percent July 1, 2012 and 90 percent from June 18, 2014.

The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation. 

The Veteran testified at the March 2015 Board hearing that he has been unemployed since February 2012, was last paid disability from his employer, Caterpillar, on October 2011 and had worked there for approximately four years.  The Veteran stated he was a line tech at Caterpillar and his duties included putting fuses into the wiring harness on the machines.  He stated it was moderately demanding which included eight to ten hour shifts.  The Veteran stated concessions were not available.  He received disability from Caterpillar for his knee replacement.  Prior thereto, he worked for a tire company, doing oil changes.  He testified he had completed high school and some college.  The Veteran explained that he continues to struggle with his persistent depressive disorder and currently receives treatment.  The Veteran further explained that his service-connected disabilities, such as the cervical spine and headaches, continue to impact his ability to work. 

The Veteran stated to VA examiners in September 2013 that he was told by his doctors he could not work due to his disabilities and has not worked since 2010.  

According to an October 2011 VA mental health examination, upon examination and a review of the evidence of record, the VA examiner stated the "[Veteran's] depression is severe and recurrent, which has resulted in a decreased ability to perform activities of employment.  In addition, he has physical disabilities that have required him to take leave from work.  All of these conditions combined have made it nearly impossible for [the Veteran] to return to work."

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a); his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities in his occupation; and the October 2011 VA examiner's determination regarding the effects of the Veteran's service-connected disabilities on his employability, the Board finds that the evidence of record favors a finding that the Veteran's service-connected disabilities, when analyzed as a whole, prevent him from securing or following a substantially gainful occupation during the entire appeal period.  Accordingly, entitlement to TDIU is granted (exclusive of the periods of total ratings).

ORDER

The claim of entitlement to an increased rating, in excess of 30 percent prior to November 1, 2010 and from January 1, 2012, for left knee degenerative joint disease, status post total knee replacement, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to an increased rating, in excess of 20 percent prior to September 25, 2013 and 30 percent from September 25, 2013, for left upper extremity weakness, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

Entitlement to TDIU is granted for the entire appeal period (exclusive of the periods of total ratings), subject to controlling regulations applicable to the payment of monetary benefits.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


